Citation Nr: 1210203	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for anxiety disorder.  

3.  Entitlement to service connection for bilateral sensorineural hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and a September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In the January 2008 rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for bilateral sensorineural hearing loss and denied the claim for service connection for tinnitus.  In a subsequent August 2008 statement of the case, the RO reopened the previously denied claim, but continued and confirmed the denial of the underlying claim for service connection.  The Veteran's claim for entitlement to service connection for anxiety disorder was denied in the September 2009 rating decision. 

The matters on appeal were remanded by the Board in October 2010 in order to fulfill the Veteran's desire for a Travel Board hearing.  He was afforded with a Travel Board hearing before the undersigned in June 2011.  A copy of the hearing transcript has been associated with the claims folder.  




The issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral sensorineural hearing loss in a May 2006 rating decision because the evidence did not show that the Veteran had a current hearing loss disability caused by or the result of his period of service.  The Veteran was properly notified of the decision and did not initiate an appeal.

2.  Evidence received since the May 2006 rating decision regarding the Veteran's claim for service connection for bilateral sensorineural hearing loss is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran related a history of childhood hyperactivity and a pre-service motor vehicle accident resulting in anxiety. 

4.  Resolving any doubt in the Veteran's favor, the competent evidence of record shows that the Veteran's pre-existing anxiety was likely aggravated by his period of service. 


CONCLUSIONS OF LAW

1.  The rating decisions of May 2006 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

3.  New and material evidence has been received since the May 2006 rating decisions to reopen the claim for entitlement to service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In view of the Board's favorable decision to the extent of reopening the claim for service connection for bilateral sensorineural hearing loss and award service connection for anxiety disorder, further assistance is unnecessary to aid the Veteran in substantiating these matters.  VCAA is not applicable where further assistance would not aid the appellant in substantiating her application to reopen her claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

2.  Petition to Reopen Previously Denied Claim 

The Veteran submitted an original claim for service connection for bilateral sensorineural hearing loss in October 2005.  In connection with this claim, the RO reviewed the Veteran's service treatment which showed several complaints of left ear and right ear problems, mainly involving diagnoses of otitis media and otitis externa, and complaint of left ear deafness following a spontaneous ruptured left tympanic membrane in June 1967.  However, there was no evidence of bilateral hearing loss at separation in November 1967 (hearing acuity was 15/15 on whisper test).  None of the service or post-service treatment records revealed evidence of hearing loss disability as defined by 38 C.F.R. § 3.385 in either ear.  By rating decision dated in May 2006, the RO denied service connection for bilateral sensorineural hearing loss because there was no evidence of current hearing loss disability in either ear that was caused by or result of the Veteran's period of service.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of May 2006 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

In November 2007, the Veteran requested that his previously denied claim for service connection for bilateral sensorineural hearing loss be reopened.  By rating decision dated in January 2008, the RO continued the previous denials.  Thereafter, the Veteran perfected an appeal.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO reopened the Veteran's claim for service connection for bilateral sensorineural hearing loss and decided the claim on the merits in August 2008.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim. 

Upon review of the record, the Board finds that the evidence received since the May 2006 rating decision is new and material.  Specifically, the results from a November 2007 private audiogram report which reveal bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and the favorable medical nexus opinion from Dr. D.A.V. contained in a corresponding November 2007 private medical statement.  In that medical statement, the doctor opined that the Veteran's bilateral sensorineural hearing loss was "due to noise induced trauma while in active military service."  The record also reflects that the Veteran was afforded a VA audiology examination in November 2008; however, the audiometric results at that time did not reveal hearing loss disability as as defined by 38 C.F.R. § 3.385 and the VA examiner did not provide a medical nexus opinion regarding the etiology of any hearing impairment.  None of this evidence was of record at the time of the May 2006 rating decision.  Although the November 2008 VA examination report contains evidence that tends to go against the claim, the private report and statement do raise a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

The Board has considered whether adjudicating these claims on a de novo basis at this time would prejudice the appellant.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  However, as discussed further below, additional development is required on the issue of service connection for bilateral sensorineural hearing loss.  







3.  Service Connection 

The Veteran seeks entitlement to service connection for anxiety disorder. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in- service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for anxiety disorder.  The Veteran denies seeking any treatment for psychiatric-related problems either prior to or during service, but he reports a history of childhood hyperactivity and a pre-service motor vehicle accident resulting in anxiety symptoms.  He asserts that he had a pre-existing anxiety condition that was aggravated by his period of service.  

A review of the available service treatment records do not show that the Veteran complained of or was diagnosed with any psychiatric problems during his period of service.  The report of his August 1965 examination prior to enlistment does show that the Veteran reported being in a motor vehicle accident two and half months prior to his enlistment, but he received a normal psychiatric evaluation at the time of his enlistment.  At the time of his separation in November 1967, he also received a normal psychiatric evaluation and he did not indicate any history of psychiatric-related problems or symptoms at that time.  

It does not appear that the Veteran started seeking mental health treatment until 2006.  In June 2006, the Veteran underwent a private psychiatric assessment by Dr. L.V.Y., board certified in psychiatry and neurology, and that report shows a diagnosis of anxiety disorder, not otherwise specific (NOS).  Dr. Y. recorded the Veteran's reported medical history and the findings from clinical evaluation.  Dr. Y. stated that the Veteran's anxiety disorder "started when he was in the service and triggered by strenuous and demanding military training."  Dr. Y. also opined that the Veteran's anxiety was related to a motor vehicle accident.  He concluded that the Veteran's anxiety has persisted throughout his life and up to the present, and he opined that it was "service-related." 

The record also contains the report of a December 2009 VA psychiatric examination.  That examination report shows that the VA examiner reviewed the claims folder and he recorded the Veteran's medical history including symptoms of hyperactivity as a child and his current complaints.  The examiner also recorded the Veteran's reports of being assaulted in service by other marines while stationed in Okinawa and his reports of serious injury resulting from a spider bite to his right ear that led to hospital treatment.  The examiner noted that the Veteran did not seek any mental health treatment during service or since service for his problems with anxiety.  The examiner also performed a clinical evaluation and assessed the findings in a comprehensive medical statement.  The VA examiner gave a diagnosis of anxiety disorder, NOS.  He opined that the Veteran's anxiety was not caused by or the result of his military service.  The examiner concluded that the Veteran's anxiety pre-existed his period of service and had not progressed beyond the natural progression of the disease because of his period of service.  The examiner observed that the Veteran's military occupation did not involve a stressful job and he did not have combat service.  He further observed that the Veteran never sought treatment for anxiety, and he worked for 38 years and denied problems with anxiety on the job until his hearing problems became worse and resulted in increased anxiety. 

In this case, while the service treatment records do not suggest that the Veteran had any pre-existing psychiatric problems, based on his reported medical history, medical evidence of record clearly establishes that the Veteran experienced childhood hyperactivity and his involvement in a motor vehicle accident that resulted in anxiety symptoms.  His anxiety disorder pre-existed his period of service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

While the service treatment records do not show any indication of aggravation in service, and the Veteran did not seek any mental health treatment until forty years after his separation from service, he has provided lay statements and testimony that he has experienced symptoms of anxiety prior to service, throughout service and since service.  Lay evidence concerning psychiatric difficulties in service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In light of the above medical evidence, these lay statements provide additional evidence in support of the claim since the Veteran is indeed competent to report experiencing continuous psychiatric symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  Beyond the lack of medical evidence, there is no reason to doubt the credibility of his lay statements.  

 Moreover, the record does contain the favorable medical opinion from Dr. Y. that shows the Veteran's pre-existing anxiety was aggravated by events during his period of service.  The Board observed that there is no indication in the record to doubt this private medical nexus opinion.  Dr. Y.'s evaluation can be accurately based on the Veteran's reports of his medical history, his experiences in service and subsequent post-service history.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran).  The Veteran's statements regarding his continuity of symptomatology have already been found to be credible.  Dr. Y.'s favorable nexus opinion cannot be discounted merely because they relied on the Veteran's report of his history in formulating the medical conclusion.  See Kowalski v. Nicholson, 19  Vet. App. 171 (2005) (a medical opinion may be rejected if the Board finds that it is based on an incredible history presented by the veteran).  

The Board has considered the negative medical opinion from the December 2009 VA examiner who concluded that the Veteran's anxiety was not aggravated beyond the natural progression of his disorder.  The Board acknowledges that December 2009 VA examiner's negative medical nexus opinion is based on a review of the claims folder, including a review of that previous private evaluation and medical statement.  That being said, it does not appear that the VA examiner's considered the Veteran's lay statements regarding continuity and severity of symptoms in conjunction with his medical conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40  (2007) (providing that where a Veteran has provided credible lay testimony, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Again, his lay statements are considered competent and credible in this matter. 

The Board finds that the weight of the competent medical evidence shows that the Veteran's pre-existing anxiety disorder was likely aggravated by his period of service.  See 38 C.F.R. § 3.306(a).

In sum, the record shows that the Veteran has been diagnosed with anxiety disorder, NOS.  Although the medical evidence establishes that the Veteran's anxiety pre-existed his period of service, the weight of the competent medical evidence shows that the Veteran's pre-existing anxiety was likely aggravated by his period of service.  Even though there is no evidence of aggravation during the Veteran's period of service, Dr. Y. provided a favorable medical nexus opinion on aggravation of the pre-service anxiety symptoms.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's anxiety disorder was permanently aggravated by his period of service.  Hence, service connection for anxiety disorder is warranted.  See 38 C.F.R. § 3.303.


ORDER

As new and material evidence has been received, the claim for service connection for bilateral sensorineural hearing loss is reopened and the appeal is granted to this extent only.

Service connection for anxiety disorder is granted. 


REMAND

Having reopened the claim for service connection for bilateral hearing loss, the Board has further determined that additional development is now necessary with respect to these claims.  In addition, the Veteran's claim for tinnitus is impacted by the outcome of his claim for bilateral hearing loss and therefore, the tinnitus claim is inextricably intertwined and must be remanded to the RO/AMC. See Harris v. Derwinski, 1 Vet. App. 180 (1991)( all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  

The Veteran asserts that his bilateral sensorineural hearing loss and tinnitus were caused by acoustic trauma he experienced while training with guns and other weaponry during service.  He also asserts that his hearing problems are residuals from injuries associated with a spider bite in his right ear.  While the record does not reflect that the Veteran was treated for a "spider bite" in his right ear, his service treatment records do show that he was treated on several occasions for otitis media and/or otitis externa in both ears, and a spontaneous ruptured left tympanic membrane. 

The Board observes that the Veteran was provided with a VA examination in November 2008, and the audiometric results contained in that report fail to show that the Veteran's air tone thresholds meet the requirements of 38 C.F.R. § 3.385 to constitute a disability for VA purposes.  Moreover, the Veteran denied any symptoms of tinnitus at the time of that examination.  With any clinical evidence to support a diagnosis of bilateral sensorineural hearing loss or tinnitus, the VA examiner did not provide a medical opinion. 

During the June 2011 Travel Board hearing, the Veteran testified that he had undergone more recent audiological testing at the VA medical center in Tampa within the past year or so.  He also testified that he experiences current symptoms of tinnitus.  The Veteran contends that his hearing problems had an onset during his period of service even though he was unaware of his hearing impairment until years later, because he adapted by reading lips to understand conversation and his employment was mostly visual.  

Since it appears that the Veteran's hearing acuity has been more recently tested by VA and those records remain outstanding, a remand is necessary so that the RO/AMC may attempt to obtain those VA audiological records and associate them with the claims folder.  VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence to verify the claim. 38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R. § 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file). 

Moreover, in the event that those VA audiological records do show hearing loss impairment to constitute a disability for VA purposes disability, and given the Veteran's current reports of tinnitus, the Veteran should be afforded another VA examination conducted by an otolaryngologist or any other medical specialist.  The examiner should provide an opinion as to whether current bilateral hearing loss and tinnitus are related to in-service acoustic trauma and/or inservice treatment for ear problems.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records through the present. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral hearing loss disability and tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. Any necessary testing should be accomplished.  

After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following: 

a) Whether it is at least as likely as not that any current hearing loss disability is related to service to include inservice acoustic trauma and/or treatment for various ear problems; and

b). Whether it is at least as likely as not that any tinnitus is related to service to include inservice acoustic trauma and/or treatment for various ear problems, or was caused or chronically worsened by any hearing loss disability. 

The examiner should note that even if the Veteran did not have a hearing loss disability for VA purposes at the time of separation from service, his hearing may still have decreased over his active duty period and may have lead to any current hearing loss disability.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided. Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


